Citation Nr: 0033757	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  94-38 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for drug and alcohol 
abuse secondary to service-connected post traumatic stress 
disorder (PTSD).  

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling.   

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
February 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
that denied the veteran an increased evaluation for his 
service-connected PTSD.  A notice of disagreement was 
received in March 1994.  A statement of the case was issued 
in May 1994.  A substantive appeal was received from the 
veteran in May 1994.  This claim was remanded to the RO in 
April 1998.  

This matter also came before the Board from a November 1998 
decision by the RO that denied the veteran's claims of 
entitlement to service connection for alcohol and drug abuse 
secondary to service-connected PTSD and to a total rating for 
compensation purposes based on individual unemployability.  A 
notice of disagreement was received in January 1999.  A 
statement of the case was issued in July 1999.  A substantive 
appeal was received in August 1999.   

A hearing before an RO hearing officer was held in August 
1994.  Hearings before the undersigned Board Member also were 
held, in Washington, D.C., in March 1998 and December 1999.  
The Board remanded to the RO the claim for an increased 
evaluation for PTSD in April 1998.  All issues were again 
remanded to the RO in April 2000.  



REMAND

The veteran and his representative contend that service 
connection for drug and alcohol abuse secondary to service-
connected PTSD is warranted, that an increased evaluation for 
the PTSD is warranted, and that the veteran is entitled to a 
total rating for compensation purposes based on individual 
unemployability.  

Generally, applicable law provides that service connection 
will be granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  

Regarding the claim of entitlement to service connection for 
drug and alcohol abuse, it is pointed out that the term 
"service-connected" means, with respect to disability or 
death, that such disability was incurred or aggravated, or 
that the death resulted from a disability incurred or 
aggravated, in line of duty in active miliary, naval, or air 
service.  38 U.S.C.A. § 101(16) (West 1991 & Supp. 1999).  
However, the law further provides that service connection may 
be granted, and compensation paid, only when a disability was 
incurred or aggravated in line of duty and not the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his or her abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. 
§§ 3.1(m), 3.301(a) (2000).

In January 1997, a VA General Counsel opinion concluded that, 
under section 8052 of the Omnibus Budget Reconciliation Act 
of 1990 (OBRA 1990), Public Law No. 101-508, § 8052, 104 
Stat. 1388, 1388-351, the law prohibits, effective for claims 
filed after October 31, 1990, the payment of compensation for 
a disability that is a result of a veteran's own alcohol or 
drug abuse.  Furthermore, the payment of compensation is 
prohibited whether the claim is based upon direct service 
connection or, under 38 C.F.R. § 3.310(a), upon secondary 
service connection for a disability claimed as being due to a 
service-connected disorder, whether the claim is that the 
service-connected disorder caused the disability, or that it 
aggravated the disability.  See VAOPGCPREC 2-97 (Jan. 16, 
1997).

In a subsequent opinion, the General Counsel concluded that 
additional disability, due to alcohol or drug abuse secondary 
to a service-connected disability, could be service connected 
pursuant to 38 C.F.R. § 3.310(a), but that compensation would 
not be payable for such additional disability.  See 
VAOPGCPREC 2-98 (Feb. 10, 1998).  See also Barela v. West, 11 
Vet. App. 280 (1998) (holding that service connection for 
alcohol and drug abuse could be established; the statutes 
only prohibited the payment of compensation for disability 
due to alcohol or substance abuse, not a grant of service 
connection for such disability from which other, ancillary 
benefits could be awarded).

In a more recent opinion, the General Counsel reiterated that 
38 U.S.C.A. § 105(a), as amended by section 8052 of OBRA 
1990, precludes direct service connection for a disability 
that is a result of a veteran's own abuse of alcohol or drugs 
(a substance abuse disability) for purposes of all VA 
benefits.  See VAOPGCPREC 7-99 (June 9, 1999).  VA General 
Counsel precedent opinions are binding on the Board.  Brooks 
v. Brown, 5 Vet. App. 484 (1993).

The Board notes that none of the medical evidence of record 
contains a definitive opinion as to whether the veteran's 
drug and alcohol abuse was caused or is aggravated by his 
service-connected PTSD.  

In this regard, it is noted that recently, Congress amended 
38 U.S.C.A. § 5107 to reflect that VA has a duty assist a 
claimant in developing all facts pertinent to a claim for 
benefits, to include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing assistance under this subsection only when 
no reasonable possibility exists that such assistance will 
aid in the establishment of entitlement.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. §§ 5100-5107).

Under these circumstances, the Board finds that another VA 
psychiatric examination should be accomplished in order to 
obtain an opinion with respect to any relationship between 
the veteran's service-connected PTSD and his drug and alcohol 
abuse, and to obtain current findings regarding the severity 
of the veteran's PTSD.  If it is ultimately determined that 
there is no such relationship between these disabilities, the 
examiner should, to the extent possible, differentiate 
symptoms related to substance abuse and those related to 
PTSD, and indicate the extent to which the veteran's 
substance abuse and PTSD symptoms have separately contributed 
to his social and industrial impairment during the time frame 
pertinent to the appeal (i.e. from 1993).

The Board points out that when readjudicating the PTSD claim, 
the RO should be mindful that by regulatory amendment, 
effective on November 7, 1996, substantive changes were made 
to the schedular criteria for evaluating psychiatric 
disorders, as defined in 38 C.F.R. §§ 4.125-4.132.  See 61 
Fed. Reg. 52695-52702 (1996); and that where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The Board notes 
that, as reflected in the January 1999 Supplemental Statement 
of the Case, the RO has considered both the former and the 
revised applicable criteria.  

The Board also notes that the General Counsel of VA has 
recently held that where a law or regulation changes during 
the pendency of a claim for an increased rating, the Board 
should first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  The Board, however, must 
apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must consider the claim pursuant to both criteria 
during the course of the entire appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Regarding the claim of entitlement to a total rating for 
compensation purposes based on individual unemployability, 
the Board notes a review of the veteran's Vocational 
Rehabilitation and Education (VRE) folder - attached to the 
claims folder pursuant to the April 2000 Board remand - 
reveals that it contains evidence relevant to this issue that 
has not been reviewed by the RO.  In this regard, the Board 
notes that, pursuant to 38 C.F.R. §§ 19.37 and 20.1304(c) 
(2000), any pertinent evidence, not previously reviewed, 
submitted by the veteran which is received by the RO prior to 
the transfer of the record to the Board or is accepted by the 
Board must be initially reviewed by the agency of original 
jurisdiction, unless this procedural right is waived by the 
veteran or his representative. 

Specifically as regards the readjudication of the claim for 
service connection, the Board points out that in light of the 
recent amendment to 38 U.S.C.A. § 5107, noted above, there is 
no longer a legal requirement that a claim be "well-
grounded" before it can be adjudicated on the merits; hence, 
the RO should adjudicate the claim on the merits. 

While the Board regrets that an additional remand of these 
matters will further delay a decision on the issues on 
appeal, such actions are necessary to ensure that all due 
process and duty to assist requirements have been met.  

Accordingly, these matters are hereby REMAND to the RO for 
the following actions:

1.  The RO should again have the veteran 
scheduled for a comprehensive VA 
examination by a psychiatrist to 
determine the current severity of his 
PTSD and his drug and alcohol abuse.  It 
is imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
The examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies (to 
include psychological testing) should be 
conducted, and all clinical findings and 
diagnoses should be reported in detail.  
The examiner should provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score and an explanation of what 
the score means.  The examiner should 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
drug and alcohol abuse was caused or 
is/was aggravated by his service-
connected PTSD.  If aggravation is found, 
the examiner should offer an opinion as 
to the extent of additional disability 
resulting from aggravation.

If the examiner determines that there is 
no likely relationship between the 
veteran's service-connected PTSD and his 
drug and alcohol abuse , he/she should, 
to the extent possible, differentiate 
symptoms related to substance abuse and 
those related to PTSD; indicate the 
percentage or portion of the GAF score 
representing impairment attributable 
solely to PTSD; and describe the extent 
to which the veteran's substance abuse 
and PTSD symptoms have each impaired his 
ability to obtain and/or retain 
substantially gainful employment during 
the time frame pertinent to this appeal 
(i.e., from 1993).  If the examiner 
determines that there is likely 
relationship between the veteran's 
service-connected PTSD and his drug and 
alcohol abuse, he/she should provide an 
assessment as to the extent to which both 
disorders have impaired veteran's ability 
to obtain and/or retain employment.  The 
examiner must set forth all relevant 
findings, along with the rationale 
underlying each conclusion drawn and 
opinion expressed, in a typewritten 
report. 

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should review the claims 
for service connection for drug and 
alcohol abuse secondary to service-
connected PTSD, for an increased 
evaluation for PTSD, and for a total 
rating for compensation purposes based on 
individual unemployability, in light of 
all pertinent evidence and legal 
authority, to specifically to include 
that cited to herein.  In adjudicating 
the PTSD claim, the RO should consider 
both the former and revised applicable 
rating criteria, as discussed above.  The 
RO must review these claims on the 
merits, and provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.  

3.  If any benefit sought by the veteran 
continues to be denied, then he and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



